This was a special proceeding under Section 10506-67 et seq.,
General Code, by an executrix to recover possession of a cluster diamond ring and some antique dishes. The defendant claimed that they were given to her by decedent. The trial court sustained her claim, and this court cannot say that judgment was manifestly against the weight of the evidence.
The executrix claimed decedent was insolvent when the gift was made, and she offered evidence on that issue which the trial court excluded. There having been a gift of these articles, there was no concealment of them nor were they conveyed away as charged in the complaint. The issue of insolvency of decedent was not before the court any more than was mental incapacity in Goodrich,Admr., v. Anderson, 136 Ohio St. 509, 26 N.E.2d 1016.
Judgment affirmed.
OVERMYER and LLOYD, JJ., concur. *Page 429